As filed with the Securities and Exchange Commission on August 26, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: September30 Date of reporting period:June 30, 2014 Item 1. Schedule of Investments. FUNDX UPGRADER FUND SCHEDULE OF INVESTMENTS AT JUNE 30, 2014 (UNAUDITED) Shares Value INVESTMENT COMPANIES: 99.9% Aggressive Funds: 29.7% Baron Partners Fund * $ Energy Select Sector SPDR Fund Fidelity Advisor Industrials Fund iShares MSCI EMU ETF iShares MSCI Italy Capped ETF iShares Transportation Average ETF Janus Global Life Sciences Fund JPMorgan Mid Cap Growth Fund Legg Mason Opportunity Trust Oakmark Select Fund Oppenheimer International Small Company Fund Powershares Dynamic Pharmaceuticals Portfolio Powershares High Yield Equity Dividend Achievers Portfolio Powershares QQQ Trust Series 1 PRIMECAP Odyssey Aggressive Growth Fund Professionally Managed Portfolio - Hodges Fund SPDR EURO STOXX 50 ETF T. Rowe Price Health Sciences Fund, Inc. Core Funds: 70.2% ClearBridge Value Trust Dodge & Cox Global Stock Fund Dodge & Cox Stock Fund Guggenheim S&P 500 Pure Growth ETF iShares Russell Mid-Cap Value ETF Janus Contrarian Fund Oakmark Fund Pioneer Mid-Cap Value Fund ^ PowerShares Buyback Achievers Portfolio Sound Shore Fund, Inc. T. Rowe Price Value Fund Vanguard Capital Value Fund Vanguard FTSE Europe ETF Voya Corporate Leaders Trust Total Investment Companies (Cost $247,426,189) SHORT-TERM INVESTMENTS: 0.2% Fidelity Institutional Money Market Funds - Government Portfolio, 0.01% # Total Short-Term Investment (Cost $697,354) Total Investments: 100.1% (Cost $248,123,543) Liabilities in Excess of Other Assets: (0.1)% ) Net Assets: 100.0% $ *Non-income producing. #Annualized seven-day yield as of June 30, 2014. ^A portion of this security is considered illiquid. The fair value of the illiquid portion totals $652,358 which represents 0.2% of total net assets. The cost basis of investments for federal income tax purposes at June 30, 2014 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ + Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual report. Summary of Fair Value Disclosure June 30, 2014 (Unaudited) The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments,interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund’s investments as of June 30, 2014: Description Level 1 Level 2 Level 3 Total Investment Companies $ $
